Citation Nr: 1710237	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  14-31 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin condition, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

 INTRODUCTION

The Veteran served on active duty from February 1965 to February 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran presented testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2015.  A transcript is of record.  

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning the claim for an earlier effective date for the grant of service connection for chronic obstructive pulmonary disease (COPD) and entitlement to service connection for asthma as secondary to COPD with asbestosis and chronic bronchitis as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues  presently before the RO pertaining to the claim for an earlier effective date for the grant of service connection for COPD, and entitlement to service connection for asthma as secondary to COPD with asbestosis and chronic bronchitis, will be the subject of a later Board decision, if ultimately necessary.

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2014).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between Veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the appellant's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the appellant, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.  As the claim for service connection for a skin condition is being remanded, the appellant will still be offered an opportunity to have a second hearing in the appeal if it is not returned for final adjudication prior to the undersigned VLJ's retirement.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he developed a skin disorder, to include skin cancer, as due to exposure to Agent Orange during service.  The Veteran's service in Vietnam and exposure to Agent Orange have been conceded.  At the June 2015 hearing before the Board, the Veteran also testified about sun exposure during his service and that a dermatologist had indicated that his skin disorder may have resulted from sun exposure. 

VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for certain diseases including skin cancers.  See 75 Fed. Reg. 81332 (Dec. 27, 2010).  However, the Court of Appeals for Veterans Claims has stated, "[t]o permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).  Consequently, the fact that a disease is not on the list of presumptive diseases does not disqualify a medical professional from nonetheless linking the disease to Agent Orange.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309 (e), but also must determine whether his disability is the result of active service.

Here, the service treatment records do not document a skin disability.  Private treatment records after 2008 document treatment for a skin disorder, to include a cyst, actinic keratosis and seborrheic keratosis.

In support of his claim, the Veteran submitted a July 2012 private medical statement from a clinician who noted that the Veteran had been treated for numerous skin cancers that could possibly be related to exposure to Agent Orange while serving his country in Vietnam.  The veteran also submitted an August 2012 statement from a private dermatologist who reported that the Veteran had been treated for actinic keratosis, which had the potential to become squamous cell carcinoma.  The clinician noted the Veteran's contention of having been exposed to Agent Orange during service and stated that this chemical had been under speculation as a carcinogenic and therefore his condition could be attributed to Agent Orange exposure.  This evidence reaches the low threshold for triggering VA's duty to provide the Veteran with a medical examination, which has not yet occurred.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly the claim must be remanded to afford the Veteran a VA examination to address the etiology of his skin disorder.

On remand, relevant ongoing treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he provide the names, addresses and approximates dates of any outstanding VA and non-VA health care providers who have treated him for the disability on appeal.  After securing the necessary releases, the AOJ should undertake reasonable efforts to obtain any record adequately identified by the Veteran, which are not already of record.

2.  After the above development is completed, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his skin disabilities.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  The examining is asked to answer the following:

a. Identify/diagnose any current skin disability that has existed during the appeal period.   

b. For each identified skin disability the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the skin disability was incurred during service, to include as due to the Veteran's presumed exposure to Agent Orange.  The examiner must explain his/her reasoning for the conclusion reached.  The examiner should be aware that the absence of the Veteran's disability on the list of disabilities subject to presumptive service connection is not dispositive evidence weighing against the claim.  As such, it should not be used as the sole basis in support of a negative nexus opinion.

In addition, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's skin disabilities is the result of sun exposure during service.

The examiner must provide a complete rationale for any opinion offered.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  Undertake any additional development deemed necessary by the record.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


